Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com MMabry@stradley.com (215) 564-8011 April 7, 2014 Via EDGAR Transmission Filing Desk U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: EGA Emerging Global Shares Trust (the “Trust”) File Nos. 333-155709 and 811-22255 Dear Sir or Madam: Pursuant to Rule 477 under the Securities Act of 1933, as amended, the Trust respectfully requests withdrawal of the following Post-Effective Amendments to the Registration Statement on Form N-1A of the Trust (the “Amendments”): Post-Effective Amendment Number Date Filed Submission Type Accession Number 71 March 28, 2014 485BXT 0001582816-14-000102 67 February 28, 2014 485BXT 0001450791-14-000040 65 January 31, 2014 485BXT 0001450791-14-000024 62 January 2, 2014 485BXT 0001450791-14-000005 57 December 6, 2013 485BXT 0001450791-13-000379 55 November 8, 2013 485BXT 0001137439-13-000358 53 October 11, 2013 485BXT 0001450791-13-000333 51 September 13, 2013 485BXT 0001450791-13-000303 48 August 15, 2013 485BXT 0001450791-13-000273 42 July 18, 2013 485BXT 0001450791-13-000253 40 July 12, 2013 485BXT 0001450791-13-000247 34 May 1, 2013 485APOS 0001450791-13-000087 The Amendments relate to the EGShares EM Bond Investment Grade ETF, EGShares EM Strategic Sector Allocation ETF (active), EGShares EM Bond ETF and EGShares EM Tactical Sector Allocation ETF (active), each a series of the Trust (the “Funds”).No securities were sold in connection with the Amendments and the Trust has determined not to proceed with the offering of the Funds at this time. If you have any questions or comments regarding this filing, please call me at the above number, or in my absence, Joel Corriero at (215) 564-8528. Very truly yours, /s/ Michael D. Mabry Michael D. Mabry cc: Mary Cole Robert C. Holderith Maya Teufel 2
